Citation Nr: 0931352	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 40 percent for degenerative disc disease with lumbosacral 
strain (low back disability).

2.  Entitlement to an initial higher rating for sciatica, 
left lower extremity, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial higher rating for sciatica, 
right lower extremity, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total evaluation due to unemployability 
on account of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia, which 
continued the 40 percent disability rating for the Veteran's 
low back disability and an April 2006 rating decision, which 
granted service connection for sciatica of the right and the 
left lower extremities with a 10 percent evaluation, 
effective July 22, 2004.

The Board received additional evidence as well as the 
Veteran's waiver of RO consideration.


FINDINGS OF FACT

1.  The Veteran's low back disability is productive of severe 
limitation of motion of the lumbar spine, with forward 
flexion of the thoracolumbar spine limited to 30 degrees.

2.  The Veteran's low back disability is not manifested by 
unfavorable ankylosis of the lumbar spine or the entire 
thoracolumbar spine.

3.  There is no medical evidence showing that the Veteran's 
low back disability is productive of incapacitating episodes.

4.  The Veteran's low back disability is productive of 
neurologic impairment of the right lower extremity that 
results in disability analogous to no more than mild 
incomplete paralysis of the sciatic nerve.

5.  The Veteran's low back disability is productive of 
neurologic impairment of the left lower extremity that 
results in disability analogous to moderately-severe 
incomplete paralysis of the sciatic nerve.

6.  The Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for low back disability have not been met.  §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5235-5243 (2008).

2.  The criteria for a separate rating in excess of 10 
percent for sciatica of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2008).

3.  The criteria for a separate rating of 40 percent, but no 
more, for sciatica of the left lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic 
Code 8520 (2008).

4.  The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16, 4.19 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that  VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2004, prior to the initial adjudication of his claims.  
A letter sent in March 2006 informed him of his and the VA's 
respective responsibilities in obtaining supporting evidence 
and also complied with Dingess by also apprising him of the 
downstream disability rating and effective date elements of 
his claims.  Moreover, after providing this additional notice 
in March 2006, the Veteran waived the Ro review in August 
2009

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
The Veteran was examined for VA compensation purposes in 
October 2004 and May 2009.  These examination reports are 
adequate for rating purposes with respect to his low back 
disability and associated neurological complications, insofar 
as determining the relative severity of these conditions.  
38 C.F.R. § 4.2.  The Board finds that the current record 
contains sufficient medical evidence with which to accurately 
evaluate the severity of these disabilities, that is, without 
the need for another examination.  38 C.F.R. § 3.327.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

Rating Higher Than 40 Percent For a Low Back Disability and 
Ratings Higher Than 10 Percent For Sciatica of the Left Lower 
Extremity and 10 Percent For Sciatica of the Right Lower 
Extremity

The Veteran claims that his low back disability is more 
severe than reflected by his current 40 percent rating for 
the orthopedic manifestations and two 10 percent ratings for 
the neurological manifestations.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that show distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
or on the basis of incapacitating episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes, a 10 percent rating 
requires incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 
12 months; a 20 percent rating requires incapacitating 
episodes of at least two weeks but less than four weeks; a 40 
percent rating requires incapacitating episodes of at least 
four weeks but less than six weeks; and a 60 percent rating 
requires incapacitating episodes of at least six weeks.  See 
Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bedrest and treatment 
"prescribed by a physician."  Id. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent rating if evidence shows forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating if the evidence shows unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating if the evidence shows unfavorable ankylosis of 
the entire spine.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  Note (5)  to DCs 5235-5243 indicates that, for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a.

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  

The October 2004 VA spine examination shows forward flexion 
of 45 degrees, extension of 10 degrees, lateral flexion of 35 
degrees, and rotation of 60 degrees to each side.  He lost 35 
degrees in total of motion in the low back due to pain.  Some 
evidence of muscle spasm on flexion forward was exhibited.  
He also had some mild weakness and fatigue to repetitive 
motions, as well as weakness in ankle extension bilaterally 
to resistance.  The Veteran reported using a cane for the 
last eight years.  However, the issue of sciatica was not 
addressed.

VA treatment records from May 2003 to January 2009 do not 
show unfavorable ankylosis of the entire thoracolumbar spine; 
or forward flexion of the thoracolumbar spine 30 degrees or 
less.  The records do show complaints of persistent low back 
pain with bilateral leg numbness associated with walking.  
The Veteran wore a lumbar support and required a cane for 
ambulating.  A March 2005 MRI revealed mild bilateral neural 
foramina stenosis at L4-5.  Findings of the left lower 
extremity showed 4/5 dorsiflexion of the ankle and great toe 
(L4-5), 4/5 plantar flexion of the ankle and great toe (S1), 
and 4/5 knee extension and flexion.  Objective findings of 
the right lower extremity showed positive straight leg 
raising, limited to 60 degrees and a positive Patrick's test.  
There was impairment of motor function, range of motion and 
muscle performance associated with spinal disorder.  The 
Veteran was diagnosed with sciatica of both lower 
extremities.  The Veteran experienced severe burning, 
swelling and shooting pain in his left foot, which rendered 
him unable to bear weight.  A February 2009 treatment note 
shows that the Veteran had a left leg iliac stent placed in 
August 2008.  After iliac stent thrombosis, he had a period 
of significant left foot ischemia.  The Veteran had had at 
least six vascular surgery procedures, the majority of which 
were on the left leg.  

The Veteran underwent another VA spine examination in May 
2009.  No ankylosis of thoracolumbar spine was found.  The 
examination also showed forward flexion of thoracolumbar 
spine of 30 degrees with pain from 20 to 30 degrees; lateral 
flexion of 15 degrees with pain throughout; rotation of 15 
degrees with pain throughout.  Extension did not go beyond 
neutral. Pain was detected throughout motion.  The Veteran 
used a four-wheeled walker to assist with ambulation.  For 
longer distances, he used a wheelchair.  Left plantar flexion 
and dorsiflexion were 2/5.  Right ankle plantar flexion and 
dorsiflexion  were 4+/5.  Great toe extension was 3/5 on the 
left and 5/5 on the right.  Deep tendon reflexes were 2+ in 
bilateral lower extremity, except left Achilles reflex was 
absent.  Sensation was severely impaired in the dorsum of the 
left foot with decreased proprioception, vibratory sense, 
pinprick and light touch sensation.  The examiner concluded 
that the Veteran's sciatica of the left lower extremity was 
severe, while sciatica of the right lower extremity was mild.  

As to his orthopedic impairment, because the Veteran is 
already rated at the maximum rating for low back disability 
other than unfavorable ankylosis, which the medical evidence 
affirmatively shows that he does not have, and indeed, he 
does not contend otherwise, the preponderance of the evidence 
is against his entitlement to an evaluation in excess of 40 
percent.

In regards to the neurological manifestation of the 
disability, the Board finds that the 10 percent rating for 
sciatica of the right lower extremity is an appropriate 
rating for the Veteran's neurological manifestations, because 
the findings showed that sciatica was mild, because the 
medical evidence shows no burning, swelling or tingling or 
other limitations in the right lower extremity.  

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis, i.e., no more 
than 40 percent.  The Board finds that the Veteran's 
neurological manifestations of the left lower extremity would 
reflect moderately severe incomplete paralysis of the sciatic 
nerve, because the Veteran experienced severe burning, 
swelling and shooting pain, which rendered him unable to bear 
weight.  In addition, sensation was severely impaired in the 
dorsum of the left foot.  In light of the foregoing, and 
especially given the severity of sciatica of the left lower 
extremity, the Board finds that he warrants a 40 percent 
rating for sciatica of the left lower extremity under DC 
8520, but no more.

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 40 percent 
for low back condition.  While the Veteran did mention that 
he was bedridden for 24 hours about twice in one year, the 
record does not reflect that he has ever been prescribed 
bedrest by a doctor for his low back disability.  
Furthermore, at the May 2009 VA examination, the Veteran 
denied any incapacitating episodes in the past 12 months, for 
which he was prescribed rest. Without doctor-prescribed 
bedrest, the Veteran is not entitled to a rating under this 
diagnostic code.  Therefore, the criteria concerning 
incapacitating episodes do not provide a basis of a higher 
rating.  

In this decision, the Board denies an increased rating for 
the Veteran's low back disability and sciatica of the right 
lower extremity, but increases the evaluation of his right 
lower extremity disability to 40 percent.  

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the B4oard may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
40 percent, 10 percent and 40 percent for the Veteran's low 
back disability, associated sciatica of the right lower 
extremity and the left lower extremity contemplate the 
Veteran's symptoms, referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
low back disability and associated sciatica have caused 
marked interference with his employment - meaning above and 
beyond that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 

Moreover, the Veteran indicated that he has not been employed 
since 1999.  The May 2009 VA examination reiterated that he 
had not been able to work since 1999 due to his low back 
pain.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

TDIU

The Veteran seeks entitlement to TDIU due to service-
connected disabilities.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined 
substantially gainful employment as employment at which non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the Veteran resides."  See M21-MR, Part IV, Subpart ii, 
Chapter 2(F)(24)(d).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include the 
following: degenerative disc disease with lumbosacral strain, 
currently evaluated as 40 percent disabling, effective 
October 10, 2002; sciatica of the right lower extremity, 
currently evaluated as 10 percent disabling, effective July 
22, 2004; and sciatica of the left lower extremity, currently 
evaluated as 40 percent disabling, effective July 22, 2004.  
Pursuant to the application of the combined ratings table set 
forth in 38 C.F.R. § 4.25 (2008), separate 40 percent rating 
for the Veteran's low back disability, 10 percent rating for 
sciatica of the right lower extremity and 40 percent rating 
for sciatica of the left lower extremity yield a combined 71 
percent rating.  That rating is rounded up to a combined 
disability rating of 70 percent (evaluations are rounded to 
the nearest degree divisible by 10, with "final 5's adjusted 
upward"). 

While the Veteran was previously employed and medical 
evidence prior to 2009 appears conflicting as to the 
Veteran's employability, he has not worked in 2009.  In 
addition, at the May 2009 VA examination, the examiner 
indicated that it would be very difficult for the Veteran to 
find gainful employment due to his service-connected 
disabilities.

In light of the above evidence, the Board finds that 
entitlement to TDIU due to service-connected disabilities is 
warranted.  The claims folder reveals that the Veteran has a 
total disability evaluation in excess of 70 percent 
disabling.  As noted above a VA examiner noted, in May 2009, 
the Veteran is unable to work due to his service-connected 
disabilities.  Accordingly, entitlement to TDIU due to 
service-connected disabilities is granted.


ORDER

A rating higher than 40 percent for a low back disability is 
denied.

An evaluation in excess of 10 percent for sciatica of the 
right lower extremity is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating, but no more, for 
sciatica of the left lower extremity is granted.
	
Subject to the law and regulations governing payment of 
monetary benefits, entitlement to TDIU is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


